DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9, 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/11/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cathenaut et al [Pat. No. 6,758,056] in view of Smith Jr [Pat. No. 2,290,214] and Cockings et al [Pat. No. 7,455,199].
Cathenaut et al teach method for making frozen confections by providing a source of pressurized ice cream with a gaseous propellant (Figure 1, #2, 4-5; column 5, lines 8-20), the ice cream being frozen cream (column 4, lie 25), dispensing the pressurized ice cream from a 
Cathenaut et al do not explicitly recite a canister with a pressure-actuated nozzle (claim 10), the ice cream including two or more of sugar, sweetened condensed milk, vanilla, and egg (claim 10), applying pressure to the nozzle to trigger it (claim 10), and positioning the canister over the mold (claim 11).
Smith Jr teaches a method for processing ice cream by placing it in a pressurized canister (Figure 1, #1), and the ice cream including butter fat or cream, as well as sugar and egg yolk (page 1, column 2, lines 9-14).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed ice cream ingredients into the invention of Cathenaut et al, in view of Smith Jr, since both are directed to methods of making ice cream, since Cathenaut et al already included frozen cream but simply did not mention other ingredients, since pressurized ice cream commonly included butter fat or cream, as well as sugar and egg yolk (page 1, column 2, lines 9-14) as shown by Smith Jr, and since these ingredients were conventional ice cream ingredients and would have been used during the course of normal experimentation and optimization procedures.
Cockings et al teach a method for packaging ice cream by providing a pressurized canister of ice cream (Figure 2, #30), the canister including a pressure actuated nozzle (Figure 2, #32), and a pressure of 4-18 bar (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed pressurized canister, pressure-actuated nozzle, triggering, and position over the mold into the invention of Cathenaut et al, in view of Cockings et al, since both are directed to methods of . 
Claims 12-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cathenaut et al, in view of Smith Jr and Cockings et al, as applied above, and further in view of Bagguley [Pat. No. 3,718,234].
Cathenaut et al, Smith Jr, and Cockings et al teach the above mentioned concepts. Cathenaut et al also taught the mold having a geometric shape in the form of a truncated cone (Figure 1, #17). Cathenaut et al do not explicitly recite a stand (claim 12), a lever and plunger (claim 13). Bagguley teaches a method for dispensing a pressurized product from a canister (abstract) by providing a stand (Figure 1-2, #15), a lever (Figure 1-2, #23), and a plunger (Figure 1-2, #26) which cause a pressure-actuated nozzle to trigger release of the product (column 2, lines 36-50). It would have been obvious to one of ordinary skill in the art to incorporate the claimed stand, lever, and plunger into the invention of Cathenaut et al, in view of Smith Jr, Cockings et al, and Bagguley; since all are directed to methods of making and dispensing food products, since Cathenaut et al already included a source of pressurized ice cream, a nozzle, and a mold positioned under the nozzle (Figure 1, #2, 12, 17), since ice cream was commonly dispensed from a pressurized canister with a pressure-actuated nozzle (Figure 2, #30, 32) as shown by Cockings et al, since pressurized canisters were commonly mounted on stands with a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792